DETAILED ACTION
Re Application No. 16/656020, this action responds to the amended claims dated 01/04/2022.
At this point, claims 1, 8, 15, 20, 23, and 26 have been amended.  Claims 2, 4-5, 9, 11-12, 17, 19, 22, and 25 have been cancelled.  New claims 28-30 have been added.  Claims 1, 3, 6-8, 10, 13-16, 18, 20-21, 23-24, and 26-30 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Examiner notes Applicant’s amended claims dated 01/04/2022; in view of the amended claims, Examiner’s prior claim rejections have been rendered moot, and are accordingly withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Shigeki Takeuchi (L1337) on 01/12/2022 via telephone.
With respect to claims as filed on , please amend claims 1, 8, and 15, as follows:

LISTING OF CLAIMS
1.	(Currently Amended)	A memory system comprising:
a volatile memory in which data received from a host is buffered;
a plurality of non-volatile memory chips; and
a memory controller that is connected to the plurality of non-volatile memory chips to control the plurality of non-volatile memory chips,
wherein the memory controller is configured to:
set a plurality of arbitration periods, wherein each of the plurality of arbitration periods is for a corresponding one of the non-volatile memory chips and: 
each of the plurality of arbitration periods is set according to an expected length of time to complete a process to store data buffered in the volatile memory into the corresponding non-volatile memory chip, and
each of the plurality of arbitration periods is a time period during which the memory controller is permitted to issue an instruction to the corresponding non-volatile memory chip, and after expiration of which the memory controller is not permitted to issue the instruction to the corresponding non-volatile memory chip,
determine an order of a plurality of instructions to be issued sequentially to the non-volatile memory chips in association with the arbitration periods, and
issue the plurality of instructions one after another to the non-volatile memory chips, respectively, in accordance with the determined order and the respective arbitration periods set therefor, wherein each of the instructions is for storing the data buffered in the volatile memory into the corresponding non-volatile memory chip, and
wherein the plurality of non-volatile memory chips includes at least first and second memory chips and the memory controller is further configured to:
set a first arbitration period for the first memory chip and issue, in accordance with the determined order, a first instruction to the first memory chip to store first data buffered in the volatile memory into the first memory chip,
set a second arbitration period for the second memory chip and issue, in accordance with the determined order, a second instruction to the second memory chip to store second data buffered in the volatile memory into the second memory chip, the second arbitration period being different from the first arbitration period,
during the first arbitration period, determine whether to issue a third instruction to the first memory chip to store third data buffered in the volatile memory into the first memory chip, wherein
the third instruction is not issued if the first memory chip continues to perform a first process to store the first data therein at the end of the first arbitration period; and
the third instruction is issued if the first memory chip has completed the first process by the end of the first arbitration period; and
during the second arbitration period, determine whether to issue a fourth instruction to the second memory chip to store fourth data buffered in the volatile memory into the second memory chip, wherein
the fourth instruction is not issued if the second memory chip continues to perform a second process to store the second data therein at the end of the second arbitration period; and
the fourth instruction is issued if the second memory chip has completed the second process by the end of the second arbitration period; 

8.	(Currently Amended)	A method of executing a process to store data in a plurality of non-volatile memory chips of a memory system, comprising:
buffering data received from a host in a volatile memory;
setting a plurality of arbitration periods, wherein each of the plurality of arbitration periods is for a corresponding one of the non-volatile memory chips and: 
setting each of the plurality of arbitration periods according to an expected length of time to complete a process to store data buffered in the volatile memory into the corresponding non-volatile memory chip, and
setting, for each of the plurality of arbitration periods, a time period during which issuance of an instruction to the corresponding non-volatile memory chip is permitted, and after expiration of which the issuance is not permitted;
determining an order of a plurality of instructions to be issued sequentially to the non-volatile memory chips in association with the arbitration periods; and
issuing the plurality of instructions one after another to the non-volatile memory chips, respectively, in accordance with the determined order and the respective arbitration periods set therefor, wherein each of the instructions is for storing the data buffered in the volatile memory into the corresponding non-volatile memory chip, wherein
the plurality of non-volatile memory chips includes at least first and second memory chips, and
issuing the plurality of instructions further comprises:
setting a first arbitration period for the first memory chip and issuing, in accordance with the determined order, a first instruction to the first memory chip to store first data buffered in the volatile memory into the first memory chip,
setting a second arbitration period for the second memory chip and issuing, in accordance with the determined order, a second instruction to the second memory chip to store second data buffered in the volatile memory into the second memory chip, the second arbitration period being different from the first arbitration period,
during the first arbitration period, determining whether to issue a third instruction to the first memory chip to store third data buffered in the volatile memory into the first memory chip, wherein the third instruction is not issued because the first memory chip continues to perform a first process to store the first data therein at the end of the first arbitration period; and
during the second arbitration period, determining whether to issue a fourth instruction to the second memory chip to store fourth data buffered in the volatile memory into the second memory chip, wherein the fourth instruction is issued because the second memory chip has completed the second process by the end of the second arbitration period;

15.	(Currently Amended)	A memory controller for a memory system including a volatile memory in which data received from a host is buffered and a plurality of non-volatile memory chips, said memory controller comprising:
a non-volatilization instruction issuing circuit configured to:
	store a parameter table in which a plurality of parameter values for getting a plurality of arbitration periods is stored, wherein each of the plurality of arbitration periods is for a corresponding one of the non-volatile memory chips and;
set each of a plurality of arbitration periods according to an expected length of time to complete a process to store data buffered in the volatile memory into the corresponding non-volatile memory chips and
each of the plurality of arbitration periods is a time period during which issuance of an instruction to the corresponding non-volatile memory chips is permitted, and after expiration of which the issuance is not permitted;
determine an order of a plurality of instructions to be issued sequentially to the non-volatile memory chips in association with the arbitration periods, and
issue the plurality of instructions for storing the data buffered in the volatile memory into the non-volatile memory chips; and 
a selection circuit configured to select an arbitration period from the plurality of arbitration periods for each of the plurality of non-volatile memory chips according to a corresponding one of the plurality of parameter values stored in the non-volatilization instruction issuing circuit, wherein
the instructions are issued one after another to the non-volatile memory chips, respectively, in accordance with the determined order and the plurality of arbitration periods selected for each of the plurality of non-volatile memory chips,
the plurality of non-volatile memory chips includes at least first and second memory chips and
the instruction issuing circuit is further configured to:
set a first arbitration period for the first memory chip and issue, in accordance with the determined order, a first instruction to the first to the first memory chip,
set a second arbitration period for the second memory chip and issue, in accordance with the determined order, a second instruction to the second memory chip to store second data buffered in the volatile memory into the second memory chip, the second arbitration period being different from the first arbitration period,
during the first arbitration period, determine whether to issue a third instruction to the first memory chip to store third data buffered in the volatile memory into the first memory chip, wherein
the third instruction is not issued if the first memory chip continues to perform a first process to store the first data therein at the end of the first arbitration period; and
the third instruction is issued if the first memory chip has completed the first process by the end of the first arbitration period; and
during the second arbitration period, determine whether to issue a fourth instruction to the second memory chip to store fourth data buffered in the volatile memory into the second memory chip, wherein
the fourth instruction is not issued if the second memory chip continues to perform a second process to store the second data therein at the end of the second arbitration period; and
the fourth instruction is issued if the second memory chip has completed the second process by the end of the second arbitration period; 

REASONS FOR ALLOWANCE
Per the instant office action, claims 1, 3, 6-8, 10, 13-16, 18, 20-21, 23-24, and 26-30 are considered as allowable subject matter.
	


Re claim 8, Law discloses memory arbitration, wherein memory requests are only permitted to be issued during arbitration windows (col. 3, lines 38-60).  Chamberlain discloses a plurality of arbitration periods of different lengths, corresponding to different classes of memory devices (Fig. 5; pp. 4-5, ¶ 59-60).  However, Law and Chamberlain do not specifically disclose determining an order of a plurality of instructions to be issued sequentially to the non-volatile memory chips in association with the arbitration periods; and issuing the plurality of instructions one after another to the non-volatile memory chips, respectively, in accordance with the determined order and the respective arbitration periods set therefor, wherein each of the instructions is for storing the data buffered in the volatile memory into the corresponding non-volatile memory chip, wherein the plurality of non-volatile memory chips includes at least first and second memory chips, and issuing the plurality of instructions further comprises: setting a first arbitration period for the first memory chip and issuing, in accordance with the determined order, a first instruction to the first memory chip to store first data buffered in the volatile memory into the first memory chip, setting a second arbitration period for the second memory chip and issuing, in accordance with the determined order, a second instruction to the second memory chip to store second data buffered in the volatile memory into the second memory chip, the second arbitration period being different from the first arbitration period, during the first arbitration period, determining whether to issue a third instruction to the first memory chip to store third data buffered in the volatile memory into the first memory chip, wherein the third instruction is not issued because the first memory chip continues to perform a first process to store the first data therein at the end of the first arbitration period; and during the second arbitration period, determining whether to issue a fourth instruction to the second memory chip to store fourth data buffered in the volatile memory into the second memory chip, wherein the fourth instruction is issued because the second memory chip has completed the second process by the end of the second arbitration period.  

Re claims 3, 6-7, 10, 13-14, 16, 18, 20-21, 23-24, and 26-30, the claims are allowable by virtue of their dependence upon one of claims 1, 8, and 15 above, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Goldschmidt, whose telephone number is 571-270-3489.  The examiner can normally be reached from M-F 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi, can be reached at 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132